United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1791
                                 ___________

Robert Wilson,                            *
                                          *
             Appellant,                   *
                                          *
       v.                                 *
                                          *
Nancy H. Evans, Public Safety             *
Commissioner of the City of Cedar         *
Rapids, individually and in her official * Appeal from the United States
capacity; Cedar Rapids Police             * District Court for the
Department, sued as The Cedar Rapids * Northern District of Iowa.
City Police Department; City of Cedar *
Rapids; Brian Bean, police officer of     *      [UNPUBLISHED]
the City of Cedar Rapids, individually; *
Graham Campshure, police officer of       *
the City of Cedar Rapids, individually; *
Four Unidentified and Unnamed             *
Officers, Cedar Rapids Police             *
Department, individually,                 *
                                          *
             Appellees.                   *
                                     ___________

                        Submitted: August 30, 2001
                            Filed: September 4, 2001
                                ___________

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.

                                 ___________
PER CURIAM.

       Robert Wilson appeals the District Court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action claiming violations of the Fourth and Fourteenth
Amendments. He alleges that because he is African American, he was twice stopped
and detained by City of Cedar Rapids (City) police officers for no legitimate purpose,
and on one occasion they required him to provide his personal identifying information
when he tried to report a crime. Having carefully reviewed the record, see Smith v.
Watkins, 159 F.3d 1137, 1138 (8th Cir. 1998) (de novo standard of review), we affirm.

       Although the city ordinance infractions upon which the challenged stops were
based appear minor, Wilson fails to establish that the stops were unconstitutional or
that the scope of the stops was excessive. Cf. United States v. Beck, 140 F.3d 1129,
1133-34 (8th Cir. 1998) (affirming that even minor traffic violation creates probable
cause to stop vehicle; during investigative traffic stops, officers may ask for
identification, request explanation for presence in area, and conduct computer checks).
Further, Wilson’s evidence falls short of showing that City police officers targeted
African Americans or engaged in racial profiling, or that City police officers treated
similarly situated whites differently.

       We also conclude that Wilson cannot seek reversal in this civil matter on a claim
of ineffective assistance of counsel. See Glick v. Henderson, 855 F.2d 536, 541 (8th
Cir. 1988) (holding that defendant has no constitutional or statutory right to effective
assistance of counsel in a civil case). Finally, the district court did not abuse its
discretion in awarding costs to defendants. See Firefighters’ Inst. for Racial Equal. v.
City of St. Louis, 220 F.3d 898, 905 (8th Cir. 2000) (standard of review), cert. denied,
121 S. Ct. 1359 (2001).


      1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
                                          -2-
Accordingly, we affirm. See 8th Cir. R. 47B.
A true copy.

      Attest:

            CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                 -3-